Attachment to Advisory Action
Applicant’s amendment filed 03/25/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raise new issues that would require further consideration, with respect to the amendment, requiring “thermoplastic material that penetrates all the way through the fiber and that bonds the yarn with a resinous matrix of a composite material” in claim 1. 

Even if the amendments were entered, it is noted that Liang in view of Zheng would still meet the amendments for the reasons set forth below. 

Applicants primarily argue:
“Liang combined with Zheng does not teach or suggest the feature of CNT yarn spun into a fiber and further include a pre-treatment resin comprising a thermoplastic material that penetrates all way through the CNT yarn and that bonds the yarn with a resinous matrix of a composite material as recited in claim 14. Instead, the combination of publications above teaches a CNT yarn that is infiltrated by a thermoplastic resin from the composite material such that the same thermoplastic resin in both the yarn and composite material become fused (i.e., mixed) together.”

Remarks, pg. 4-5
The Examiner respectfully traverses as follows:
The fact remains Liang teaches impregnating the stitched composite material with the thermoplastic resin and then curing the thermoplastic resin (Liang, [0069]; [0026]; [0011]; [0013]; [0036]). Although Liang does not explicitly teach the thermoplastic resin is a pre-treatment resin that penetrates all the way through the fiber and that bonds the yarn with a resinous matrix of a composite material as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Liang meets the requirements of the claimed product (i.e., carbon nanotube yarn in a thermoplastic composite, i.e., thermoplastic resin infiltrates the carbon nanotube yarn and curing the thermoplastic resin to form the composite material, i.e., bonding the yarn and resinous matrix of the composite material), Liang clearly meets the requirements of the present claim.
	
	
/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789